Citation Nr: 9902852	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  91-35 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter was initially before the Board of Veterans 
Appeals (Board) on appeal from a May 1989 rating action of 
the Roanoke, Virginia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application to reopen his claim of service connection for 
PTSD.  The veteran submitted a notice of disagreement (NOD) 
in November 1989 and the RO issued a statement of the case 
(SOC) in December 1989.  The veteran's substantive appeal was 
received in January 1990.  

The case was previously before the Board in November 1991 and 
October 1992 at which times it was remanded to the RO for 
further clarification and development.  

In September 1994, the Board remanded the case to the RO to 
consider the issue of whether new and material evidence had 
been submitted to reopen a claim for service connection for a 
psychiatric disorder other than PTSD.  In an October 1994 
rating action, the RO found that that claim was not reopened.  
That determination has not been appealed by the veteran. 

In an October 1995 decision, the Board found that new and 
material evidence had been submitted to justify reopening a 
claim for entitlement to service connection for PTSD.  The 
case was then remanded for further development. 


REMAND

The veteran maintains that he is suffering PTSD as a result 
of the stress encountered during military service.  He 
asserts that his duties exposed him to combat and included 
work digging up graves for use as foxholes.  A review of the 
veterans DD Form 214 and excerpts of his personnel records 
does not indicate that the veteran had combat service or that 
he suffered any wounds.

In support of his claim, the veteran has submitted statements 
offering details of the claimed stressful events.  He 
reported that he was in an explosion and that he saw his 
friends body mistreated.  

In addition to the veteran's lay evidence of the alleged 
stressors, the record includes a VA medical opinion of record 
generally linking his PTSD to service.  (See the August 1998 
VA examination report).  While the veterans lay testimony as 
to in-service stressors could suffice to well ground his 
claim, an award of service connection for PTSD requires more.  
Specifically, if the claimed stressor is not combat related, 
the veterans lay testimony is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
credible supporting evidence.  If the veteran did engage 
in combat, and his claimed stressor is related to combat, he 
is entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless VA finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  Cohen v. Brown, 10 Vet. App. 128 (1997); See 
38 U.S.C.A. § 1154(b) (West 1991).  For these reasons, 
determination of whether this veteran engaged in combat is 
particularly significant.  Gaines v. West, 11Vet. App. 353 
(1998).

In the instant case, the evidence of record includes copies 
of reports and a letter from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) which noted that 
during the time period the veteran was assigned to the 70th 
Engineer Battalion in Vietnam, that group was provided 
little protection and subjected to isolated incidents of 
sniper and guerrilla activity.  The RO has not made a 
specific finding as to whether that type of activity could be 
characterized as combat.  

The veteran has also claimed that he witnessed mistreatment 
of his friends body.  In response to a request from the RO 
for more detailed information, the veteran identified his 
friend by a nickname only.  In December 1996, the RO 
contacted the veteran again in order to obtain his friends 
full name; however, to date, there has been no response from 
the veteran.  Although the RO sought additional details, the 
Board finds that another effort should be made to obtain 
specific information required for USASCRUR to conduct a 
legitimate search.  

Finally, the Board notes that the medical evidence of record 
includes diagnoses of various psychiatric conditions.  The 
report of a May 1994 VA examination included the examiners 
observation that the veteran's symptoms were overendorsed 
across nearly all of the subscales.  The examiner expressed 
some doubt as to the motivation for the veteran's exaggerated 
responses.  It was contemplated that, on remand, the veteran 
would be examined by a board of two psychiatrists who would 
render a consensus opinion as to whether the veteran meets 
the diagnostic criteria for PTSD.  The VA examination 
conducted in August 1998 was performed by one person who 
identified himself as a Ph.D. not an M.D..  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  As such, the Board finds that the case 
is not ready for appellate review and must be remanded for 
further development.  

Thus, the case is REMANDED to the RO for the following 
development:

1.  All VA treatment records of the 
veteran which are not currently in the 
claims file should be obtained and added 
to the claims file.

2.  The RO should once again take 
appropriate steps to contact the veteran 
in order to have him provide specific 
information concerning his alleged 
stressful events in service or stressors 
which have been identified in connection 
with his claimed PTSD.  This should 
include dates, places, unit assignments 
and other circumstances surrounding these 
events and the real name of the friend 
whom he identified in earlier statements.  
The veteran should include the 
individuals full name, complete unit 
designation to the company level and a 
brief description of the incident.  The 
veteran should be apprised of his 
responsibility to provide such important 
information.  Any evidence received 
should be associated with the claims 
file.  

3.  The RO should review the file 
thoroughly, to specifically include any 
additional information provided by the 
veteran, and prepare a summary of all 
claimed stressors.  This summary, a copy 
of the veteran's DD Form 214, all service 
personnel records, and all associated 
stressor documents should be sent to the 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia, 22150-3197.  The USASCRUR 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  

4.  Following receipt of the report of 
the USASCRUR and the completion of any 
additional development suggested by that 
office, the RO should make a specific 
determination as to whether the veteran 
was engaged in combat.  If the veteran is 
determined to have been engaged in 
combat, the existence of claimed 
stressors during his engagement in combat 
shall be deemed proved by his lay 
testimony, provided the other 
requirements of 38 U.S.C.A. § 1154(b) are 
met.  The RO must make a list of all 
stressors it finds to have occurred. 

5.  The RO should then schedule the 
veteran for a comprehensive VA 
examination by a board of two 
psychiatrists.  The claims folder must be 
made available to the examiners prior to 
the examination and all indicated testing 
should be conducted.  The RO should 
provide the examiners with the summary of 
stressors described above and the 
examiners must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
any current psychiatric symptoms.  The 
examiners should specifically include or 
exclude a diagnosis of PTSD.  If PTSD is 
diagnosed, the criteria upon which such 
diagnosis is made, including 
identification of the stressor(s), should 
be indicated.  The examiners must make 
any diagnosis of PTSD based on the 
diagnostic criteria set forth in DSM-IV.  
Complete rationale for all opinions 
expressed should be provided.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  If the 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
